OFFICE   OF THE ATTORNEY     GENERAL        OF TEXAS
                                    AUSTIN


CXLIILDQ.MANN
 --



          Eon. San& 3 . ‘cilday,Dirkotor
          Xotcr Transportation.Dlvlsion
          Raflroad Comlss’loncr of Teras
          Austin, Texas
          Dear sir:




                                                 ~2    0r    my   17,
                                                 regarding the ex-
                                                  of the Xallroad
                                                   and regulations




                vioe rendered by everJimotor bus conqxmg oper;
                sting over the highwaytrin this State, to fix
                or approve the maxim. or &Uum,      or rraxinxrm
                and minimam, farea,r&ea or oharges ‘of, and-to
                prssoribe all rulee and. regulations necessary
                for the governmqkt of,.each motor bus compeny;
                to presoribe the rout&, sohedules, servfoe,
                and safety.p’*operatfLa+ of each such !~otorbus
                Qompany;    ’
Hon. Jemcs E. gilday, Director, page 82



         "(b) The Cosnsission13 hereby vested with
     authority to supervise, aontrol and rowat
     all terJPinalsof motor bus oompanies, inolud-
     lng the locatiorror facilities and charges to
     be mde aotor bus oo&psnios for the use of
     such tcriidnal,or tersini; f?Fovlded;that the
     Comission shall have no authority to inter-
     rere in any my with valid aontraots etisting
     between rotor bus oorcponiesand the owner or
     owners of m&or bus terminals at the tti‘or
     the passage of thl3 hot.

       "(a) The Comission 13 further authorized
    and empowere$ to supervi3e end regulate.qator
    bu3 oapti.33  in all other lrnttersaffecting
    the relatlonshlp be-en   such motor bus oop-
    gsnios and'the traveling publlo thatmay be
    nece33aryto the efl'ioientoperation ol:this
    law."
       V&c. 12, * * * The Conm&sion 3hell have
    the power .and authorit UDBer this Aot - (ht.
    9lla; P.:C. Art; 169Oas to dopnd perform all
    necessary things to oarry out the.purpose, in-
    tent, and provisions of the hot (Axt. 9lla, P;
    Co Art. 1690a); whether herein speoiiically
    mentioned or not, and to that end my hold
    hearings at any plaoe in‘Texa8 whioh it my
    +esigmte;*
        Xe call your attention to the case or Elighvay
transportation Co. v. S. Vi. Greyhound Line3, 124~S.W.
@a) 433, Jan. 4, 1939. The court in this case had be-
iore it the question of whether or not the Comi33lon
had the power under *the htor   Bus Low, 4(b)* to require
the use of.terncLnalsby bus lines other than those hay-
lng oontrabtual rights there%n, end3eoondly if oon-
stra3d to confer such power, does .itprovide for notloe
and hearing to the aiieoted parties. The court*8 Opin-
ion reads:
        nl!heorder ii voltI,.
                            h' anf&veht   in'W3t
    it was pa~without     notloe:or~hear~iig.
        *Sime:we   are'holding'the oi?dea?
                                         void'on
Hon.-James E. Rildary, DlreOtor, page #2


     another gaound, it is notneoesaary to,Dess
    -upon appellee*s first ground, but will as-e,
     for present purposes only, that tha l&A& Ru&
    Law confers upon the Cofmission the power to
    q&e the order.
       ‘-* l * T h e ‘Co missZo n  is charged with the
    duty oS deteiPi!&ing,in the rlxgt      instx?noo,
    whethor the application nhould ba granted; and
    a wide discretion is vested in it in reaching
    its oonolusion. It3 disoretionery powers.are
    not subject to'revlen; but review is coMiried
    to the issues wbethar the order Iswithin          the
    powers of the Con~ais3ion     and-is supported by
    substantial evidence. To allow review or it3
    ordors 'othemise Shotually would vlrtua1ly
    transter the administratlve Sunotions OS the
    Comissionto the courts; a Sunotion ror whioh
    they are not equipped. We hold that before
    the Coznission can Da33 a valid order subjeot-
    ing thk property of a carrier to use by another
    oarrier and riving the oompensation ror such use,
    the owner carrier is entitled to notioe and
              -* * *'(Highway Transportation Company
    %%:      GreyhOund Lines.,124 3. 3. (2d) 435).
        We have Selt it desirable to reier to the.Eigh-
way Transportation cB3e beoause OS the implied doubt
that it casts upon the validity of the subject regula-
tory statute by Gaiaisingthequestion OS whether it pro-
vides for notice and hearing as Drerequisites OS due
prooess of law. It has been decided in this state,
however, that where rules and regulations afteot equal-
ly the entire industry or body beicftregulated, nuti0e
and hearing before their issuaaoe is not necessary;
$uoh is the case in re3Deot to the'subjeot rule3 ad
regulation3 under even&nation. This point was inVOlVed
in the 0ase of Greer V. Railroad Con& OS Tem3,    117 Se
W. (26) 142. error dismiasedr
        "The Record shO+m tbatthere were over
     200 3p;eoisl00mmQdity otiiers.operati.43 under
     permit3 granted. There Is no.oompelling reason
     why nobles,and hearing should.be.required
     James iL.Kilday, Director, page #4



     a3 prerequisite to the validity OS a general
     rule and regulation of adroinistrativeboards.
     * * * The intirwateknouledge possessed by the
     Comission * * * affords aaiplebasis r'0rdis-
     ?eming with notice v&m Jr;neralregal&tory
     orders are conoorned.w
        Formatters not of a gene&x+1nature, such as
to require notice and hearing, we bolieve the 3tatut3
provide3 for them. .This qucation ~33 left open by the
court in the Highvay Tranoyortation oase. The Coxnis-
slon is by Article 9lla, Scotion 12, empower& ammg
other things-*to bear end determine all nDplioatlons US
motor bus cozq~ixnie3;
                     to determine oonplaiuts Drcsented
to it by motor bus coza9enies* * * or it my institute
and Investigate amy matter -@rtaining to'aufxmobile pas-
senger tramportation for aompensatlon or hire upon its
own motion. The commLssion:* * * ahell have the power'
to aompcl thq attepdanoe of .witnesr~s,swe&.vzitne3ses,
take their tgstimony under oath; nake record there- .
or * * *n

        We have.no.doubt but that where heari-ngare
neoessary the Legislat.3 intended that the Coxai33lon
hold hearing3 and hold.~thenln oonSormLty to all requls-
ites of due-proFess i4cludihg notioe. While there is no'
3peoiSio requirement QS bearings and notioe, a3 seen, the
A&, it see33 to u3 aearly oontemplates that such must
be had.
        "It hcs * * * beeddeterinided that a stat-
     ute is not invalid merely by reason of the rabt
     that it do~s'not.e%pressly provide Sor notioe
     and hearing. It.my be laplied by the oouFt3,
     unless the language of the statute excludes
     the tteory that notloe and hearing are neoe3-
             (Tatlow v. Baood, 101 gap..26: 14
     r%269).
        NOW reaardihg tbe exbent'ol the pb\rerS'oohSerred,
we construe th&e statutes to confer upon the railroad tom-.
mission of Texas Sull and complete jurisdiotion to Pro-
ml&ate all'&les and regulations reasonably neoeasary
to Surther the interest oS the traveling pub110 in the
Hon.-Jaes 2..Xilda$y, Director, wge   #5

"publlo SeTITiCO rendered by every motor bus coz~p&rty.*
Xc believe that in regulating the publio service, it
necessarily Sollows that every'i'unatlonundertaken by
a In13company oxerclaed by it to the end of rendering
se-zct, 1s necessarily embodied in the term *'publla
       n . This would include the sale OS tiokets to
the publia, the rendi6ion OS full end oomplete inSorma-
tion rogerding routes, schedules, aharges, etc.*47e btj-
liove that the landing and unloading OS pas=engers 'at
ter%nal.a, the looatlon of terminals and the gc!neral.
ranaguent OS terminals, all are component -$arts'oSthe
patbllc3ervioe  rendered. Each Sunotion3 lo nooessery to
the aoonvonlenoeof tlie traveling pblio" and ell go in-
to the wconduot..ofthe busine6s.n
        Sy?ccialreferenoe is mede to the latter FDf
of subneotion (b), quoted above, vherein th6 Cowsis3ion
is precluded rronzInteitSoringtith existing valid aon-
traatS betweon aotor bus companies and owners of motor.
bus tmlils.     This sgecifio prohibition necessarily
implies the power in the Commission to nintertereW and
remete.al.l such oontraots entered into subsequent
to the datb of the Aot.
         Referenie IS made td the 0330 OS City of MT
.linger, et-al v. Nichols, 297 6. F.-48C.' In this-case
 the Court or CivilAppeals, while.it held a oity ordl-
 na~~~purportingtor&ulatebi~terminalsinvalidas
 being beyond the powr or a muniuizallty, the'oourt did
 pointoutthattheLegislatur8     oStXe2tate ha&already
 delegated such power to the Railroad Commission of Tezas*
 In discussing the ease, the cbu.rt"saidt


         "The sixth seotion.oS the ordinanoe re-
     quires'for this oharaoter of traffio, the es-
     tablishmentand maintenanoe of a.oentral 3t3tjton
     or depot.on sand disoharging passengers  or Q?elght,
     amkes 'ffusi&HN    to take on or disoharge qas-..
     sengqa   ok:freightat any oth& point in the
     aity.
         "All reasonable traSria regulations such.
     as IA&    of 3poed (&era not oontrolle& by general..
     law) .designaticns of routes, general treSSi
     .rules.aSSectingall motor vehiales, and such
     like tiatters,would SCGSI to fall.within:the
      delesated power& 'phe~prov1316ns aS Section
Eon..Jmes E. XUdap, Director, peg8 if6


      6 of the O~lnonce, requiring establishment of
      one aentral depot, and lnhlbltlng taking on or
      discharging OS freight at8ny other polnttith-
      in the city,are, we thl.d$regulat10ns crffeot-
      Lng the conduct of the business as a comenienoe
      to the travelinKpublid, and cannot propqly be
      classified as street traffic regulations. '3he
      St&C h&s aukhorlzed the %usiness but has never
      &.e.&ed   its regulation to municipal aorpora-
              It nay be noted ln%his conneotlon.that
      the &ulnr   8ession of the Leglslkture passed
      e comprehensive  act vesting such regulations
      in the lldlroad Oondsslon. General Laws, R&u-
      lar Session, Fortieth Legisldure, ch. 270;~.
      399, et seq. The esteblishna'ntof depots cleer-
      ly pertains .to the oonduct or-the business or
      transportation, eqd 1s not a street trafflo  remt-
      latlon.'
         Inthe oaseti Wolfv~DelRio&itorTransppr-
taa     Company, 27.ST ??, (2d( 874, Court of Civil Appeals

         *The Rd.l.roadOon~~~Lsslotila
                                     vested wLth
      poweq to prescribe rules end ragulatlons necea-
      sary forethe goverrment 'ofmotor bus c-es,
      and routes andaafety of operation of each motor
      bus ooslpany. There are details tithe law that
      give general and speoiile~power to the Oormais-
      don, showlng.how ccmpletely the'subjeat 1s
      placed wlthlnthelr power. Zt 1s not necessary
      to discuss or present eltiitlonof authorities on
      the subjt?ct."
        In the aase oi State v Public gervioe ~OmmtS-
alon.lll S. XV. (2d) 982, ia re&peot tc a similar dhlega-
tlon of authority.to the Public Servlce'Cormnissionof
the State or MIssourl, it #J.Bheld&.
        "The purpose of the Legislature was'to Pro-
      mote the welfkre of the #M8   by rep.atiru3
      common Carriers l3pmotor vehicle * .* It there-
      by vested the Comnlaslon wlth.eertaln positive
      powers;expressly qonierred and.also l?vssted
      mm3 E. a.ufiy,Direotor. pa&c#7


       it with all others necessarv and proper to
       ccmyoitt-ful4and~etCeotimllyell     suohpowers
       so delegated, end .necesf#aryto&ive full ei-
       feat to%~   aot * * + the Comlaslon la author-
      .%!zedtowdca geueral rUles where their promil--
      .gatlqn *are neatmary or proper to enable it
       to carry out ful4 an8 elfactually all the py-
       poses or thq Act*.*
        RegardSng t&3 lntexpretatlon 0r e sbS.lar ifpent
of authority to an odninlstrctive Coxalssloa to regulate
eenrice'oP xotor tmnsportatlon congaties, thc.court in
tho case of Eotor Freight W.ess,   et al V. R&l10 See
vice.Cdsolon, Superior Court OS Pennsyl~nia, 177 A,
490, held that *servioe~ lnclules regulation or "inter-
change of freight* between ditferent lines. *?ubllc
aervlce* a'sit relates to motor bus transportation would
by.the sexetoken include the Winter&u3ge or passen-
ger@ between dlfBrent lines.
        We cite rdthout dlsetiaiti the follo&g case8
where oert8in cmlimmaes of citieswsre pronmlgat.?dpu%-
suaat tc authority to n&e   geperal rules end re@ilatlons
governin&;publlo
              servlae vehicles. They uniformly SUB-
tab   the implied ~0%   to rewe   the use of terminals
~sr&;h~ve-@flc authorltx to n&e      such rcqalrwnt
                So in the present instance, where the
Comisslonls~speokmlly      given authority to require
use of termlnala and to regulate%helr location, etc.,
it r0mwi3  that ~rtlcularly ltivlew or the generel
delegetlon or authority in subsqptlon (d) of .SeOtlon4,
that the Cormlsslonhas thepower,to proagate detail
regulations car the terminals.
     Saucs E. PZlday, Director,



         Y@ repst    pur op+lon regardins t!! velldi-
ty or e&en or the rulesane replatlons contained-in
your tlotorBus Dcckat Do. 1345. They are too.lengthy
to copy here, but upon conaidcratlon of each %e believe
then ell to be wlth.tn'thejurisdiction or the cox&.s-
slon to promulgate. That the Legislature hes mntlon-
ed expressly certain powers, the rule or implied exclu-
sion as to othars does not hera'obtein, because, rirst;
OS the very gcnerel grant Sound in subdlvisions (a)'end
 (d) OS Sootlon 4, Article Qlla; seoond, the speclflo
BIwpccBtlOn of certain powers in subsautlon (5) rollows
a general grent and comes after the word *lncludin@;
third Section 12 or the Act ,g.r&nts the Oomlsslon power
and authority to do all necessarythings to terry out
the purpose and Intent OS the hct "whether herein spc-
oiflcslly nentloned or not."    h reading OS the record
of the heering held by the Cov%&sslon regarding these
rulesend regulctlons raveelsthatthexeis       eubotantial
evldehoe support&g the $%dlugs of the Combsion upon
whlahthe qubject rules and reguletlons are,bassd. It
ls ouropl&ohthettDeyare       valti.

                                 YoG- vebf truly
                            AJ?J!OB?l?X
                                    0XlNEW.a
                                           OF TKUS

                            BY          yugh Q..Buck
                                            h.ssistant

APPROVPDAuC,23,1939
GERAIDO.l&UQ?~
ATTOSEZ Gi?XBW 03 :'tXhS
Approved:
OPIAIONC~
By   RYJP,Ohairmu